Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 03, 2018

The Court of Appeals hereby passes the following order:

A18E0059. KRISTIN WEISS v. BRENTON WEISS.

      Appellant’s Emergency Motion for Extension of Time to File Discretionary
Application is herein DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/03/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.